Name: 2001/325/EC: Commission Decision of 24 April 2001 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take account of the animal health situation in Uruguay (Text with EEA relevance) (notified under document number C(2001) 1145)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  animal product;  health;  tariff policy
 Date Published: 2001-04-25

 Avis juridique important|32001D03252001/325/EC: Commission Decision of 24 April 2001 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take account of the animal health situation in Uruguay (Text with EEA relevance) (notified under document number C(2001) 1145) Official Journal L 115 , 25/04/2001 P. 0007 - 0010Commission Decisionof 24 April 2001amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take account of the animal health situation in Uruguay(notified under document number C(2001) 1145)(Text with EEA relevance)(2001/325/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Directive 97/79/EC(2), in particular Articles 14 and 22 thereof,Whereas:(1) The animal health conditions and veterinary certification for imports of fresh meat from Colombia, Paraguay, Uruguay, Brazil, Chile and Argentina are laid down by Commission Decision 93/402/EEC(3), as last amended by Decision 2001/276/EC(4).(2) Imports of fresh meat must take into account the different epidemiological situations in the countries concerned, and indeed in the different parts of their territories.(3) The responsible veterinary authorities of the concerned countries must confirm that their countries or regions have for at least 12 months been free from rinderpest and foot-and-mouth disease. Furthermore, the responsible authorities of the concerned countries must undertake to notify the Commission and the Member States within 24 hours, by fax, telex or telegram, of the confirmation of the occurrence of any of the above mentioned diseases or an alteration in the vaccination policy against them.(4) On 24 October 2000 the competent authorities of Uruguay confirmed an outbreak of foot-and-mouth disease in the department of Artigas.(5) The competent authorities of Uruguay have provided satisfactory guarantees with regard to the measures taken to control the disease in the department of Artigas and a Food and Veterinary Office inspection mission has reported positively that the region of Artigas can be reauthorised for imports into the EC of bone-in meat.(6) It is therefore necessary to redefine the territories within Uruguay from which imports into the Community of fresh meat are authorised.(7) It is necessary to clarify the tables listing the countries following experience gained in the implementation of this Decision.(8) Decision 93/402/EEC must be amended accordingly.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 93/402/EEC is amended as follows:1. Annex I is replaced by the Annex A to this Decision.2. Annex II is replaced by the Annex B to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 24 April 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 179, 22.7.1993, p. 11.(4) OJ L 95, 5.4.2001, p. 41.ANNEX A"ANNEX IDESCRIPTION OF TERRITORIES OF SOUTH AMERICA ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES>TABLE>"ANNEX B"ANNEX II(Version No 02/2001)ANIMAL HEALTH GUARANTEES REQUESTED ON CERTIFICATION ((The letters (A, B, C, D, E, F, G and H) appearing on the table, are referring to the models of animal health guarantees as described in Annex III Part 2 of Decision 93/402/EEC, to be applied for each product and origin in accordance with Article 2 of this Decision.))>TABLE>"